COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 VICENTE CUELLAR,                             §             No. 08-18-00133-CR

                     Appellant,               §                Appeal from the

 v.                                           §              171st District Court

 THE STATE OF TEXAS,                          §           of El Paso County, Texas

                      State.                  §              (TC# 20160D04843)

                                           §
                                         ORDER

       The Court GRANTS Anita Garza’s request for an extension of time within which to file

the Reporter’s Record until January 28, 2019. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Anita Garza, Court Reporter for the 171st District Court for

El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court on or

before January 28, 2019.

       IT IS SO ORDERED this 3rd day of January, 2019.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.